Nebraska Advance Sheets
362	288 NEBRASKA REPORTS



to an assignment or release of West Gate’s security inter-
est did not affect the court’s consideration of the breach of
contract or warranty claim in this case, we need not review
the correctness of such determination on appeal. The district
court’s determinations that there was no consideration and
that the Abandonment document was not an enforceable con-
tract were correct. We therefore affirm the judgment of the
district court.
                                                   Affirmed.



            In re Estate of R alph Greb, deceased.
   First Nebraska Trust Company, Personal R epresentative
     of the Estate of R alph Greb, deceased, appellee and
         cross-appellee, v. R ichard Greb, appellee and
           cross-appellant, and Nanette J. Wright,
                 appellant and cross-appellee.
                                    ___ N.W.2d ___

                         Filed June 20, 2014.    No. S-13-543.

 1.	 Decedents’ Estates: Appeal and Error. An appellate court reviews probate cases
     for error appearing on the record made in the county court.
 2.	 Decedents’ Estates: Judgments: Appeal and Error. When reviewing questions
     of law in a probate matter, an appellate court reaches a conclusion independent of
     the determination reached by the court below.
 3.	 Decedents’ Estates: Appeal and Error. The probate court’s factual findings
     have the effect of a verdict, and an appellate court will not set those findings
     aside unless they are clearly erroneous.
 4.	 Joint Tenancy: Banks and Banking. Neb. Rev. Stat. § 30-2718(a) (Reissue
     2008) provides that a multiple-party account may be with or without a right of
     survivorship between the parties.
 5.	 Decedents’ Estates: Banks and Banking: Contracts. Neb. Rev. Stat.
     § 30-2719(a) (Reissue 2008) provides that a contract of deposit establishes the
     type of account if the contract contains provisions in substantially the form pro-
     vided by that subsection.
 6.	 Corporations: Collateral Attack. A private party may collaterally attack the
     legal stature of a corporate entity if it has been dissolved and retains neither a de
     jure nor a de facto existence.
 7.	 Corporations. A de facto corporation exists when there has been a good faith
     attempt to organize the corporation, statutory requirements have been colorably
     complied with, and the corporation has exercised the functions or conducted the
     business that it was organized to perform.
                         Nebraska Advance Sheets
	                             IN RE ESTATE OF GREB	363
	                               Cite as 288 Neb. 362

 8.	 Appeal and Error. An appellate court is not obligated to engage in an analysis
     that is not necessary to adjudicate the case and controversy before it.
 9.	 Courts: Jurisdiction: States. Before entangling itself in messy issues of conflict
     of laws, a court ought to satisfy itself that there actually is a difference between
     the relevant laws of the different states.
10.	 ____: ____: ____. In answering any choice-of-law question, the court first asks
     whether there is any real conflict between the laws of the states.
11.	 Jurisdiction: States. In conflict-of-law analysis, an actual conflict exists when a
     legal issue is resolved differently under the law of two states.
12.	 Contracts. For the resolution of conflict of laws involving contracts, the
     Nebraska Supreme Court has adopted the Restatement (Second) of Conflict of
     Laws § 188 (1971).

  Appeal from the County Court for Lancaster County: Thomas
W. Fox, Judge. Affirmed.
  Stanton N. Beeder and Kara J. Ronnau, of Cline, Williams,
Wright, Johnson & Oldfather, L.L.P., for appellant.
   Timothy L. Moll, Ramzi J. Hynek, and Sheila A. Bentzen,
of Rembolt Ludtke, L.L.P., for appellee First Nebraska Trust
Company.
  J.L. Spray and Christina L. Usher, of Mattson, Ricketts,
Davies, Stewart & Calkins, for appellee Richard Greb.
  Heavican, C.J., Connolly, Stephan, McCormack, Miller-
Lerman, and Cassel, JJ.
    Cassel, J.
                       INTRODUCTION
   We decide three principal issues regarding the final order
distributing the probate estate of Ralph Greb in kind to two
beneficiaries. One beneficiary appeals on two issues; the other
cross-appeals on the third issue. First, two multiple-party bank
accounts were correctly excluded from the probate estate,
because the challenger failed to meet her burden of proving
lack of survivorship rights. Second, because a corporation
dissolved by the State of Nebraska for failure to pay taxes
continued as a de facto corporation, Ralph’s gifts of corporate
stock during his lifetime were not part of his probate estate.
Finally, because one beneficiary was not obligated to pay
indebtedness owed to the estate by the beneficiary’s spouse,
    Nebraska Advance Sheets
364	288 NEBRASKA REPORTS



the lower court did not err in ordering distribution of the asset
in kind to both beneficiaries. We affirm the county court’s
order of distribution.

                         BACKGROUND
   Ralph died on December 25, 2010. He was survived by his
two children, Richard Greb and Nanette J. Wright. Ralph’s will
appointed Richard as his personal representative. However, due
to disagreements between Richard and Nanette regarding the
estate, First Nebraska Trust Company (FNTC) was retained to
serve as personal representative.
   Ralph’s will provided for his estate to be distributed to a
“Family Trust,” of which Richard was appointed trustee. Once
the trust was funded, its assets were to be distributed equally to
Richard and Nanette. But in order to avoid administrative fees
and expedite the distribution of the estate, FNTC and Richard
(as trustee) entered into an “Acknowledgment and Consent,”
providing for the direct distribution of the estate’s assets to
the beneficiaries.
   FNTC conducted an inventory and investigation of the
estate’s assets. It filed a short-form inventory on March 27,
2012, and an amended verified petition for approval of distribu-
tions on April 12. In the amended petition, FNTC indicated that
the estate was the holder of various debts valued at $234,739,
which it denoted and we will refer to as “Wright Notes.” As
evidence of the Wright Notes, FNTC attached a series of cor-
respondence between Ralph, Nanette, and Nanette’s husband,
John Wright. The correspondence included a letter signed by
John, acknowledging various debts he owed to Ralph; a listing
of the various debts signed by John and Ralph; an unsigned
letter from Nanette, disputing the listing of the debts; and two
repayment checks signed by Nanette.
   FNTC acknowledged the existence of an ongoing dispute
between Richard and Nanette as to the enforceability of the
Wright Notes. Rather than attempting to collect the debts,
FNTC proposed to distribute the Wright Notes equally to
Richard and Nanette in kind. Richard filed an objection,
claiming that the Wright Notes were joint and several lia-
bilities of Nanette and John. He therefore requested that the
                  Nebraska Advance Sheets
	                    IN RE ESTATE OF GREB	365
	                      Cite as 288 Neb. 362

Wright Notes be converted into cash or cash equivalent and
distributed solely to Nanette, with him receiving an equivalent
value in cash.
   Nanette filed her own objection to FNTC’s proposed dis-
tribution. Her objection focused on three specific properties
identified by FNTC in the short-form inventory of the estate.
These properties included a U.S. Bank account, a Wells Fargo
Bank account, and 301 shares of stock in G & G Sheet Metal
Company (G&G).
   On the short-form inventory, FNTC indicated that the U.S.
Bank and Wells Fargo Bank accounts were multiple-party
accounts owned by Ralph and Richard as joint tenants. It
further identified the accounts as nonprobate property. But
Nanette contended that no documents or evidence had been
presented demonstrating that the accounts were held with
rights of survivorship. She therefore asserted that the proceeds
of the accounts should be distributed equally to the benefici­
aries, rather than passing solely to Richard.
   As to the 301 shares in G&G, Nanette alleged that the
short-form inventory reflected neither Ralph’s true number of
shares nor the value of those shares at the time of his death.
In support of these allegations, Nanette claimed that G&G had
been involuntarily dissolved on April 16, 1999, by Nebraska’s
Secretary of State for nonpayment of taxes. She therefore
contended that any transfer of shares, payment of dividends,
or extension of loans by the corporation after that date was
void and should be considered a nullity. As a result, the estate
would be reattributed any shares Ralph had transferred after
G&G’s dissolution, and the value of those shares would be
increased as funds G&G had loaned or paid out were returned
to the corporation.
   The county court conducted a hearing on Richard’s and
Nanette’s objections and the proposed distribution. A repre-
sentative from FNTC testified as to its efforts to determine the
ownership of the U.S. Bank and Wells Fargo Bank accounts.
FNTC first requested copies of the signature cards for the
accounts. Although neither bank complied, U.S. Bank pro-
duced copies of the account’s statements. A subpoena duces
tecum was served upon Wells Fargo Bank, and it produced
    Nebraska Advance Sheets
366	288 NEBRASKA REPORTS



a signature card from Citizens State Bank with an account
number identical to the number of the Wells Fargo Bank
account. The signature card from Citizens State Bank showed
that the account was opened as a joint tenancy with a right
of survivorship.
   Based upon its investigation into the ownership of the
accounts, FNTC confirmed that it became clear that U.S. Bank
and Wells Fargo Bank treated the accounts as joint tenancies
with rights of survivorship. Richard’s testimony also confirmed
that the accounts were held with rights of survivorship. Richard
explained that he was an owner of the U.S. Bank account when
it was opened and that the account was with a right of survi-
vorship. As to the Wells Fargo Bank account, Richard testified
that Ralph added him as a joint tenant in 1996. Ralph wanted
Richard to have the account’s funds upon Ralph’s death in
order to equalize his and Nanette’s inheritances.
   With respect to Ralph’s shares in G&G, the county court
received evidence that Ralph was G&G’s sole shareholder until
2000. Between 2000 and 2006, Ralph transferred 699 of his
initial 1,000 shares to Richard and Richard’s wife, Nancy Greb.
As noted above, at the time of Ralph’s death, he possessed 301
shares of G&G’s stock.
   Richard then testified as to the legal status and activities of
G&G. He had served as an officer of the corporation and sat
on its board of directors since at least 1985. He stated that he
was unaware of the corporation’s dissolution until 2012. He
further averred that Ralph had been unaware of the dissolution
at the time of his death. The county court received evidence
that G&G continued to operate normally notwithstanding its
dissolution. The corporation continued to hold annual meetings
of its shareholders and board of directors, file annual income
tax returns, conduct small jobs and consulting work, issue new
stock certificates, pay dividends, and extend loans to officers
and other business entities.
   Finally, the county court received testimony from Nanette.
She first confirmed that she was a resident of Arizona. As to
the Wright Notes, she explained that she became aware of the
obligation John owed to Ralph through hearing that John and
Ralph had invested in several properties. As to her liability on
                        Nebraska Advance Sheets
	                            IN RE ESTATE OF GREB	367
	                              Cite as 288 Neb. 362

the Wright Notes, she stated that she was never asked to sign
an obligation or a guarantee or to undertake repayment. She
further averred that she had no intention of assuming John’s
obligations to Ralph.
   The county court entered an order on May 22, 2013, over-
ruling Richard’s and Nanette’s objections and approving the
proposed distribution of the estate. The court first addressed
Richard’s claim that the Wright Notes should be distributed
solely to Nanette. The court recognized that a conflict of laws
existed between Nebraska and Arizona as to Nanette’s liability
on the Wright Notes, but found that Nebraska law applied.
And because Nanette could not be held liable on the notes
under Nebraska law, the court approved their equal distribution
in kind.
   As to the U.S. Bank and Wells Fargo Bank accounts, the
county court noted that the contracts of deposit for the accounts
had not been offered into evidence and that the accounts’ pro-
ceeds were in Richard’s possession. It therefore concluded that
Nanette had the burden of proving that Ralph did not intend
for the accounts to be with rights of survivorship. Finding that
Nanette had failed to meet this burden, the court concluded that
the accounts were not part of the estate.
   With respect to Ralph’s shares in G&G, the county court
recognized that the corporation had been dissolved, but con-
cluded that it continued as a de facto corporation after its
dissolution. Consequently, the court found that Nanette, as
a private party, could not attack its status or activities. The
court further noted that the transfers of stock made by Ralph
to Richard and Nancy were expressly authorized by Neb. Rev.
Stat. § 21-20,155(2)(b) (Reissue 2012). That section provides
that dissolution of a corporation shall not prevent the transfer
of its shares or securities.
   Finding Richard’s and Nanette’s objections to be without
merit, the county court ordered FNTC to proceed with the pro-
posed distribution of the estate. Nanette filed a timely notice of
appeal, and Richard cross-appealed. We moved the case to our
docket pursuant to statutory authority.1

 1	
      See Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).
    Nebraska Advance Sheets
368	288 NEBRASKA REPORTS



                 ASSIGNMENTS OF ERROR
   We consolidate and restate Nanette’s numerous assignments
of error in the county court’s May 22, 2013, order. First, the
court erred in excluding the U.S. Bank and Wells Fargo Bank
accounts from the probate estate. Second, the court erred in
(1) finding that Nanette lacked standing to contest G&G’s
corporate status or activities and (2) failing to find that G&G’s
postdissolution activities were unlawful.
   We have also consolidated and restated the multiple assign-
ments of error in Richard’s cross-appeal. The court erred in (1)
finding that Nanette was not liable on the Wright Notes and
(2) approving the equal distribution of the notes in kind.

                  STANDARD OF REVIEW
   [1-3] An appellate court reviews probate cases for error
appearing on the record made in the county court.2 When
reviewing questions of law in a probate matter, an appellate
court reaches a conclusion independent of the determination
reached by the court below.3 The probate court’s factual find-
ings have the effect of a verdict, and an appellate court will not
set those findings aside unless they are clearly erroneous.4

                          ANALYSIS
   We first address Nanette’s assignments of error regarding
the U.S. Bank and Wells Fargo Bank accounts and G&G’s
corporate status and activities. We then turn to Richard’s cross-
appeal and his assignments of error with respect to the distribu-
tion of the Wright Notes.

                  U.S. Bank and Wells Fargo
                         Bank Accounts
   Nanette contends that the county court erred in excluding
the U.S. Bank and Wells Fargo Bank accounts from the probate
estate. It is uncontested that Richard was a joint owner of the

 2	
      In re Estate of Odenreider, 286 Neb. 480, 837 N.W.2d 756 (2013).
 3	
      Id.
 4	
      In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).
                        Nebraska Advance Sheets
	                           IN RE ESTATE OF GREB	369
	                             Cite as 288 Neb. 362

accounts and that he was in possession of the proceeds of both
accounts on the hearing date.
   [4] At the hearing, FNTC’s officer correctly recognized that
the ownership of the accounts’ proceeds upon Ralph’s death
did not automatically flow from Richard’s status as a joint
owner. Neb. Rev. Stat. § 30-2718(a) (Reissue 2008) provides
that a multiple-party account may be with or without a right
of survivorship between the parties. And in a probate proceed-
ing, the determination of whether a multiple-party account is
with or without a right of survivorship turns upon the contract
of deposit.
   [5] Neb. Rev. Stat. § 30-2719(a) (Reissue 2008) provides
that a contract of deposit establishes the type of account
if the contract contains provisions in substantially the form
provided by that subsection. The sample account form of
§ 30-2719(a) includes provisions for designation of various
features, including ownership (“Single-Party Account” or
“Multiple-Party Account”); rights at death (including, inter alia,
“Right of Survivorship,” “POD (Pay on Death) Designation,”
or ­ingle-party account passing at death as part of party’s
    s
estate); and “Agency (Power of Attorney) Designation.”5 Thus,
in Eggleston v. Kovacich,6 we determined that the district court
erred in looking to extrinsic evidence when the contract of
deposit contained provisions substantially in the form provided
by § 30-2719(a) and established that the account was with a
right of survivorship.
   But when a contract of deposit does not contain provisions
substantially in the form provided by § 30-2719(a), the account
(including rights at death) is governed by the type of account
that most nearly conforms to the depositor’s intent.7 Moreover,
in Eggleston, we noted that extrinsic evidence of the deposi-
tor’s intent is relevant only when the contract of deposit is not
in substantially the form provided by § 30-2719(a).8

 5	
      See Eggleston v. Kovacich, 274 Neb. 579, 742 N.W.2d 471 (2007).
 6	
      Id.
 7	
      See § 30-2719(b).
 8	
      Eggleston, supra note 5.
    Nebraska Advance Sheets
370	288 NEBRASKA REPORTS



   Where the contract does not follow the statutory form and,
thus, extrinsic evidence of the depositor’s intent is permit-
ted, the party not in possession of the proceeds of a disputed
account has the burden to move forward with evidence of the
depositor’s intent in creating the account.9 And in a dispute
regarding the ownership of an account arising from the deposi-
tor’s death, such intent must be proved by a greater weight of
the evidence only.10
   Nanette argues that the contracts of deposit for the U.S.
Bank and Wells Fargo Bank accounts were submitted into evi-
dence and established that the accounts were without rights of
survivorship. As to Wells Fargo Bank, we agree that a contract
of deposit was submitted into evidence. The signature card
at the time of creation of the account by Wells Fargo Bank’s
predecessor, Citizens State Bank, references contractual terms
and contains the signatures of the account’s owners, Ralph and
his wife. This signature card clearly states that at that time, the
account was owned as joint tenants with a right of survivor-
ship. Thus, the county court’s finding that no contract was in
evidence was not entirely accurate. But this signature card was
silent as to Richard’s relationship to the account. Thus, in that
sense, the court correctly determined that the material contract
was not in evidence.
   Although the Citizens State Bank signature card specified
that the account included the right of survivorship, the card
was not a contract of deposit in substantially the form provided
by § 30-2719(a). It did not contain provisions for designation
of ownership type or agency. Thus, the signature card itself
was not determinative of whether the account was with or
without a right of survivorship. Rather, under § 30-2719(b),
evidence of Ralph’s intent was also relevant in determining the
ownership of the account and its proceeds.
   Because Richard was in possession of the proceeds of the
Wells Fargo Bank account, Nanette had the burden of prov-
ing that Ralph did not intend the account to be with a right of
survivorship. She failed to do so. The signature card indicated

 9	
      Krzycki v. Krzycki, 284 Neb. 729, 824 N.W.2d 659 (2012).
10	
      See id.
                         Nebraska Advance Sheets
	                            IN RE ESTATE OF GREB	371
	                              Cite as 288 Neb. 362

that the account was originally opened with a right of survi-
vorship. And Richard testified that Ralph added him as a joint
owner with the intent that he would become the sole owner of
the account upon Ralph’s death. Thus, the evidence established
that Ralph intended the account to be with a right of survivor-
ship. Because Richard and Ralph were the joint owners of
the account upon Ralph’s death, the account and its proceeds
passed to Richard as his sole property. Nanette’s assertion that
the account was part of the estate is without merit.
   As to the U.S. Bank account, the contract of deposit was
not offered into evidence. The only documents pertaining
to the U.S. Bank account received by the county court were
the monthly statements associated with the account. While
the statements list both Ralph and Richard as owners, they
do not contain contractual terms or the signatures of the
account’s owners.
   Without the contract of deposit, evidence of Ralph’s intent
in creating the U.S. Bank account was relevant in determining
whether the account was with or without a right of survivor-
ship. But Nanette argues that the failure to submit the contract
into evidence precluded the county court from receiving extrin-
sic evidence of Ralph’s intent under § 30-2719(b). In support
of this argument, she cites to our statement in Eggleston that
a court may look to extrinsic evidence to determine the inten-
tion of the depositor only when the contract of deposit is not
substantially in the form outlined by § 30-2719(a).11 But this
statement was premised upon the contract of deposit’s being
in evidence. If the contract has been submitted into evidence
and is substantially in the form provided by § 30-2719(a), the
contract must control and extrinsic evidence is irrelevant. But
without the contract of deposit before it, a court cannot deter-
mine whether the contract is substantially in the form provided
by § 30-2719(a). Extrinsic evidence as to the depositor’s intent
then becomes relevant in determining the ownership of the
account and its proceeds.
   Because Richard was in possession of the U.S. Bank
account and its proceeds, Nanette had the burden to establish

11	
      See Eggleston, supra note 5.
    Nebraska Advance Sheets
372	288 NEBRASKA REPORTS



that Ralph did not intend the account to be with a right of
survivorship. But she again failed to meet this burden. Rather,
the statements for the account listed Ralph and Richard as
joint owners. And Richard testified that the account was
opened with a right of survivorship. Thus, the account and
its proceeds became the property of the surviving party or
parties upon Ralph’s death. Consequently, we find no merit
to Nanette’s assertion that the account was part of Ralph’s
probate estate.
                          Status   Activities
                                   and
                                G&Gof
   Nanette contends that the county court erred in concluding
that she lacked standing to challenge the status and activities
of G&G. She further claims that the court erred in failing to
find that the activities undertaken by G&G after its dissolution
were unlawful.
   In addressing Nanette’s claims, we assume without deciding
that the county court was an appropriate forum in which to
determine the lawfulness of G&G’s activities and its corporate
status. Clearly, that court had exclusive original jurisdiction
to determine whether shares of G&G’s stock owned by Ralph
were assets of his probate estate.12
   [6] Nanette’s standing to challenge the status and activi-
ties of G&G turns upon whether it continued as a de jure or
de facto corporation after its dissolution. As we expressed in
Ethanair Corp. v. Thompson,13 a private party may collaterally
attack the legal stature of a corporate entity if it has been dis-
solved and retains neither a de jure nor a de facto existence.
Because Nanette was not a shareholder, director, or creditor
of G&G, as a private party, she could challenge the status and
activities of G&G only if it retained neither a de jure nor a de
facto existence after its dissolution.
   [7] We agree with the county court that G&G continued as
a de facto corporation after its dissolution. We have stated that
a de facto corporation exists when there has been a good faith

12	
      See Neb. Rev. Stat. § 24-517(1) (Cum. Supp. 2012).
13	
      Ethanair Corp. v. Thompson, 252 Neb. 245, 561 N.W.2d 225 (1997).
                         Nebraska Advance Sheets
	                            IN RE ESTATE OF GREB	373
	                              Cite as 288 Neb. 362

attempt to organize the corporation, statutory requirements
have been colorably complied with, and the corporation has
exercised the functions or conducted the business that it was
organized to perform.14 G&G met all of these requirements.
   The evidence received by the county court showed that
G&G continued to conduct business and to observe the for-
malities of the corporate form notwithstanding its dissolution.
G&G continued to hold annual meetings of its shareholders
and board of directors, to elect officers, and to file annual
income tax returns after its dissolution. It also continued to
authorize and extend loans to its officers and other business
entities, undertake small jobs, and conduct consulting work.
We therefore conclude that G&G colorably complied with
statutory requirements and conducted the business that it was
organized to perform. Additionally, as G&G was incorpo-
rated under Nebraska law and dissolved without Richard’s or
Ralph’s knowledge, we conclude that a good faith attempt to
organize was made. We therefore find no merit to Nanette’s
assertion that G&G failed to meet the requirements for de
facto corporation status.
   But Nanette also argues that the de facto corporation doc-
trine no longer exists under Nebraska law. In support of this
argument, she claims that the doctrine was abolished by the
Legislature’s enactment of the Business Corporation Act.15 We
disagree. We rendered our decision in Ethanair Corp. after the
enactment of the Business Corporation Act16 and acknowledged
the doctrine’s viability in that case.17 Further, the Business
Corporation Act contains no reference to the de facto corpora-
tion doctrine.18 Although the act contains sections governing the
commencement of corporate existence19 and imposing liability
upon persons purporting to act as or on behalf of a corporation

14	
      See id.
15	
      Neb. Rev. Stat. § 21-2001 et seq. (Reissue 2012).
16	
      See, generally, 1995 Neb. Laws, L.B. 109.
17	
      See Ethanair Corp., supra note 13.
18	
      See § 21-2001 et seq.
19	
      § 21-2019(1).
    Nebraska Advance Sheets
374	288 NEBRASKA REPORTS



with knowledge that no incorporation has taken place,20 these
provisions do not address all of the issues responsible for the
development of the doctrine. This is apparent in light of the
present case where, unbeknownst to its directors and officers,
a lawful corporation was involuntarily dissolved. We therefore
reject Nanette’s assertion that the de facto corporation doctrine
has been abolished in Nebraska.
   [8] Because G&G continued as a de facto corporation after
its dissolution, Nanette, as a private party, lacked standing to
contest its status and activities. We therefore find no error in
the county court’s order overruling her objection as to Ralph’s
shares in G&G. Although the court made an additional finding
that G&G was expressly authorized to approve the transfers
of Ralph’s shares under § 21-20,155(2)(b), we see no need to
comment on the correctness of this finding. An appellate court
is not obligated to engage in an analysis that is not necessary
to adjudicate the case and controversy before it.21 Because
Nanette lacked standing to attack G&G’s status and activities,
she necessarily lacked standing to challenge its approval of the
stock transfers.
   Finally, Nanette attempts to characterize her objection as
merely alerting FNTC, as personal representative, to G&G’s
unlawful activities following its dissolution. This characteriza-
tion is irrelevant. Nanette objected to G&G’s status and activi-
ties; FNTC did not. Nanette was without standing to do so.
These assignments of error lack merit.

                        Wright Notes
   In his cross-appeal, Richard asserts that the county court
erred in finding that Nanette was not liable on the Wright
Notes and in approving their equal distribution in kind. In
support of these assertions, he argues that the court should
have applied Arizona law in analyzing Nanette’s liability on
the notes.

20	
      § 21-2020.
21	
      Holdsworth v. Greenwood Farmers Co-op, 286 Neb. 49, 835 N.W.2d 30
      (2013).
                       Nebraska Advance Sheets
	                          IN RE ESTATE OF GREB	375
	                            Cite as 288 Neb. 362

   Before addressing Richard’s specific arguments, we first
observe that our probate statute expresses a preference for dis-
tributions in kind.
         (a) Unless a contrary intention is indicated by the will,
      the distributable assets of a decedent’s estate shall be dis-
      tributed in kind to the extent possible through application
      of the following provisions:
         ....
         (4) The residuary estate shall be distributed in kind if
      there is no objection to the proposed distribution and it
      is practicable to distribute undivided interests. In other
      cases, residuary property may be converted into cash
      for distribution.22
Thus, the ultimate focus is whether it is practicable to distrib-
ute undivided interests in the Wright Notes. Richard effectively
asserted that distribution in kind was not practicable because,
he claimed, Nanette was equally liable with her husband, John,
on the notes.
   [9-11] In addressing Richard’s arguments, we must first
determine whether the county court correctly found that a
conflict of laws existed. We have previously noted that before
entangling itself in messy issues of conflict of laws, a court
ought to satisfy itself that there actually is a difference between
the relevant laws of the different states.23 Thus, in answering
any choice-of-law question, the court first asks whether there
is any real conflict between the laws of the states.24 An actual
conflict exists when a legal issue is resolved differently under
the law of two states.25
   We agree with the county court that a conflict of laws
existed between Nebraska and Arizona as to Nanette’s liability
on the Wright Notes. Other than the two repayment checks
signed by Nanette, her signature does not appear on any of
the documents evidencing the Wright Notes. And she testified

22	
      Neb. Rev. Stat. § 30-24,104 (Reissue 2008).
23	
      American Nat. Bank v. Medved, 281 Neb. 799, 801 N.W.2d 230 (2011).
24	
      Id.
25	
      Id.
    Nebraska Advance Sheets
376	288 NEBRASKA REPORTS



that she was never asked to sign an obligation or a guarantee
and had no intention of assuming John’s obligations to Ralph.
Thus, under Nebraska law, Nanette was not a comaker on
the notes and could not be held jointly and severally liable.26
But under Arizona law, we have observed that the absence of
one spouse’s signature on a promissory note does not bar the
enforcement of a judgment on the note against the spouses’
community property.27 We therefore agree that a conflict of
laws existed.
   [12] For the resolution of conflict of laws involving con-
tracts, this court has adopted the Restatement (Second) of
Conflict of Laws § 188.28 Under the Restatement, in the
absence of an effective choice of law by the parties, a court is
to consider several contacts in determining the law applicable
to an issue.29 These contacts include (1) the place of contract-
ing; (2) the place of negotiation of the contract; (3) the place
of performance; (4) the location of the subject matter of the
contract; and (5) the domicile, residence, nationality, place of
incorporation, and place of business of the parties.30
   With respect to the above factors, the county court found
that Ralph was domiciled in Nebraska and was a resident of
Nebraska. It further found that the debts were partially negoti-
ated in Nebraska and that payments were made to Ralph in
Nebraska. These factual findings were not clearly erroneous.
We therefore agree that the majority of contacts weighed in
favor of applying Nebraska law. Consequently, Nanette could
not be held liable on the Wright Notes and the court did not
err in approving their equal distribution in kind. These assign-
ments of error also lack merit.

26	
      See Neb. U.C.C. § 3-116 (Reissue 2001).
27	
      See American Nat. Bank, supra note 23.
28	
      Restatement (Second) of Conflict of Laws § 188(2) (1971). See Johnson
      v. United States Fidelity & Guar. Co., 269 Neb. 731, 696 N.W.2d 431
      (2005).
29	
      See Restatement, supra note 28.
30	
      Id.
                          Nebraska Advance Sheets
	                                 STATE v. BERNEY	377
	                                 Cite as 288 Neb. 377

                         CONCLUSION
   We find no error in the county court’s disposition of the
various objections raised by the beneficiaries of the estate. The
order of the county court overruling the beneficiaries’ objec-
tions and ordering FNTC to proceed with the proposed distri-
bution of the estate is affirmed.
                                                     Affirmed.
   Wright, J., not participating.



                      State of Nebraska, appellee, v.
                       Matthew Berney, appellant.
                                    ___ N.W.2d ___

                   Filed June 20, 2014.     Nos. S-13-829, S-13-830.

 1.	 Sentences: Appeal and Error. An appellate court will not disturb a sen-
      tence imposed within the statutory limits absent an abuse of discretion by the
      trial court.
 2.	 Statutes: Appeal and Error. Statutory interpretation presents a question
      of law, which an appellate court reviews independently of the lower court’s
      determination.
 3.	 Judges: Words and Phrases. A judicial abuse of discretion exists when the
      reasons or rulings of a trial judge are clearly untenable, unfairly depriving
      a litigant of a substantial right and denying just results in matters submitted
      for disposition.
 4.	 Sentences. Generally, it is within a trial court’s discretion to direct that sentences
      imposed for separate crimes be served either concurrently or consecutively.
  5.	 ____. Unless prohibited by statute or unless the sentencing court states otherwise
      when it pronounces the sentences, multiple sentences imposed at the same time
      run concurrently with each other.

   Appeals from the District Court for Douglas County: Shelly
R. Stratman, Judge. Affirmed in part, and in part remanded for
resentencing.

  Thomas C. Riley, Douglas County Public Defender, and
John P. Ashford for appellant.

  Jon Bruning, Attorney General, and Nathan A. Liss for
appellee.